United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-50093
                        Conference Calendar


KENNETH LANE NEUMAN,

                                    Plaintiff-Appellant,

versus

THOMAS D. BLACKWELL, Honorable; MIKE LYNCH, Honorable,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:05-CV-996
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kenneth Lane Neuman, Texas prisoner # 758440, appeals from

the district court’s order dismissing, without prejudice, his pro

se application for a writ of mandamus.   In his application,

Neuman urged the court to order a Texas state judge, Mike Lynch,

to direct the Texas state judge who presided over Neuman’s 1998

criminal trial, Thomas Blackwell, to vacate Neuman’s conviction

and sentence, based on the allegation that Judge Blackwell had

not taken the oath of office required by Texas law.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50093
                                  -2-

     The district court correctly concluded that it lacked the

general power to issue a writ of mandamus to direct a state

judicial officer in the performance of his duties when mandamus

is the only relief sought.    See Moye v. Clerk, DeKalb County

Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973); Noble v.

Cain, 123 F. App’x 151, 152-53 (5th Cir. 2005) (citing Moye).

The court also correctly noted that Neuman had already filed one

unsuccessful 28 U.S.C. § 2254 application in the district court

and, in this court, an unsuccessful motion for authorization to

file a successive § 2254 application.       Contrary to Neuman’s

suggestion, the All Writs Act, 28 U.S.C. § 1651(a), does not

provide an independent basis for mandamus jurisdiction.       See In

re Grand Jury Proceedings, 724 F.2d 1157, 1160 (5th Cir. 1984).

     Neuman’s unauthorized mandamus application amounted only to

an effort to avoid statutory restrictions to filing successive

collateral attacks upon convictions and sentences.       The appeal is

without arguable merit, is frivolous, and is therefore dismissed.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.   Because Neuman has raised the oath-of-office claim in

prior attempts to avoid such statutory restrictions, he is hereby

warned that any future filings of frivolous pleadings may subject

him to sanctions, which may include monetary sanctions or

restrictions on filing further pleadings, or both.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.